Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed 4/5/22.  The title and abstract changes are approved.
	Claims 1, 3-7, 10, and 12-15 are pending.
Allowable Subject Matter
Claims 1, 3-7, 10, and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or suggest the claim limitations “for uplink services of different types, set different start timings for the second listen-before-talk” as now recited in independent claim 1 and similarly recited in the corresponding method claim, independent claim 15.
Wang, US 2020/0037359, is the closet prior art of record.  It teaches performing a listen-before-talk (LBT) before selecting a resource block to be used for autonomous uplink transmission by a user equipment.  The autonomous uplink transmission is performed in an unlicensed band. However, it does not teach or suggest the above-identified claim limitations of independent claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C.K/
Examiner, AU 2414

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414